Exhibit 10.24
PHARMA GABA SALES CONTRACT
AMONG
Pharma Foods International Co., Ltd.

AND
Jones Soda Co.

AND
Mitsubishi International Food Ingredients, Inc.
AND
Mitsubishi Corporation

 



--------------------------------------------------------------------------------



 



Contract
This Contract is made and entered into this 20th day of June, 2007 by and among:
Pharma Foods International Co., Ltd., a corporation organized and existing under
the laws of Japan, having its principal place of business at 1-49, Goryo-Ohara,
Nishikyo-ku, Kyoto, 615-8245, Japan (hereinafter called “PFI”),
Jones Soda Co., a corporation organized and existing under the laws of the State
of Washington, USA, having its principal place of business at 234 Ninth Ave N
Seattle, WA 98109 (hereinafter called “JONES”),
Mitsubishi International Food Ingredients, Inc., a corporation organized and
existing under the laws of the State of Delaware, USA, having its principal
place of business at 5080 Tuttle Crossing Blvd., Suite 400, Dublin, OH 43016
(hereinafter called “MIFI”), and
Mitsubishi Corporation, a corporation organized and existing under the laws of
Japan, having its principal place of business at 2-3-1, Marunouchi, Chiyoda-ku,
Tokyo, 100-8086, Japan (hereinafter called “MC”),
WITNESSETH:
WHEREAS, PFI is engaged in the business, among other things, of manufacturing
(including subcontracting a third person or entity to manufacture) and selling
PHARMA GABA (hereinafter called the “Product”) (as specifically described in
Exhibit A, attached hereto and made an integral part hereof), and has obtained
Self Affirmed generally recognized as safe (GRAS) on May 18th, 2007, and desires
to supply the Product to JONES through MC and MIFI.
WHEREAS, JONES requires a stable supply of the Product for the production of
final products listed in Exhibit B (hereinafter called the “Final Products”) and
desires to purchase the Product from PFI through MC and MIFI; and
WHEREAS, MC and MIFI are engaged in the business, among other things, of dealing
the Product in the international market and desire to purchase the Product from
PFI in order to supply the Product to JONES;
NOW, THEREFORE, in consideration of the mutual covenants and agreements, the
parties hereby

 



--------------------------------------------------------------------------------



 



agree as follows:
1. SALES AND PURCHASE
1.1. PFI shall manufacture (including subcontracting to a third person or entity
to manufacture), sell, and deliver the Product to MC, and MC shall sell and
deliver the Product to MIFI, and MIFI shall sell and deliver the Product to
JONES, and JONES shall purchase and receive the Product from MIFI, and MIFI
shall purchase and receive the Product from MC, and MC shall purchase and
receive the Product from PFI, in accordance with and subject to the terms and
conditions contained herein.
1.2. PFI hereby grants to JONES the exclusive right to use the Product for
manufacturing the Final Products in the United States of America, Canada and
Mexico (hereinafter collectively called the “Territory”). PFI represents and
warrants that is has all necessary rights and authority to grant to JONES the
exclusive rights granted in this Section 1.2, and has not granted any
conflicting or superior rights to any other person or entity. JONES may sell the
Final Products outside of the Territory on a non-exclusive basis.
1.3. JONES shall not, without the prior written consent of PFI, which consent
will not be unreasonably withheld, use nor sell the Products other than for
manufacturing the Final Products. JONES shall not, without prior written consent
of PFI, which shall not be unreasonably withheld, knowingly sell the Products to
any third person or entity for use of the Products other than for manufacturing
the Final Products.
1.4. JONES shall print and is hereby granted a license to print and use the
trademark of the Product, “PHARMA GABA” on the back label of the Final Products
to be manufactured by JONES in the Territory. JONES shall not, without prior
written consent of PFI, use the trademark other than for printing on the Final
Products to be manufactured by JONES and JONES shall not, without prior written
consent, use the trademark or distribute any products that the trademark is
printed on, other than in the Territory
1.5. The exclusive right granted to JONES under this Section 1 shall be
terminated in case JONES fails to purchase at least nine (9) metric tons of the
Product from August 1st, 2008 to July 31st, 2009 on delivery basis.
1.6 In the event JONES desires to expand categories of the Final Products, JONES
and PFI will discuss such expansion.
1.7 Jones will avoid any sales and marketing activities that are likely to
devalue the brand of the Product. Jones will not take any action that is likely
damage the integrity of the brand of the Product.
1.8 All of the formulas, specifications, trademarks, and other rights in and to
the Final Products shall be the sole and exclusive property of JONES, and
nothing in this Contract will give any of the other parties any interest in or
to such rights, except with respect to PFI’s ownership of all rights with
respect to the Product.
2 INDIVIDUAL CONTRACT
2.1 JONES shall order the Product from MIFI, and MIFI shall order the Product
from MC, and MC shall order the Product from PFI, by sending a purchase order
via fax or overnight courier stating

 



--------------------------------------------------------------------------------



 



delivery schedule, delivery place, required date of arrival and quantity of the
Product. When MC receives PFI’s notice of acceptance of MC’s purchase order each
such purchase order shall be deemed an individual sale and purchase contract for
the Product sold and purchased hereunder (each, hereinafter called an “IC”) on
the terms and conditions of this Contract, and shall be deemed binding upon
JONES and MIFI, MIFI and MC, and MC and PFI. In the event that the hand-written
or typed terms and conditions of an IC conflict with the terms and conditions of
this Contract, then the IC shall prevail, unless otherwise mutually agreed
between the parties to the relevant IC in writing. In the event that the
preprinted terms and conditions on the reverse side or front of an IC conflict
with the terms and conditions of this Contract, then this Contract shall
prevail, unless otherwise mutually agreed between the parties to the relevant IC
in writing. 2.2. JONES shall issue a purchase order to MIFI at least ninety
(90) days prior to JONES’ required date of arrival of the Product to the
delivery place as set forth below in Section 5.
3 TERM
3.1. This Contract shall be effective from the date first written above to the
31st of July, 2010 (the “Term”).
3.2. In the event of expiration or early termination of this Contract,
whatsoever the reason, JONES shall have a ten (10) month period from the date of
such expiration or such termination to sell the remaining Final Products in
stock at the time of expiration or termination of this Contract.
3.3. After the above-mentioned ten-month period, all the parties shall discuss
in good faith to find a solution for the remaining Final Products, including the
destruction of the Final Products remaining in stock or the authorization to
JONES to sell such Final Products. None of PFI, MC nor MIFI have the obligation
to purchase the remaining inventory of the Final Products.
3.4 The above Sections 3.2 and 3.3 will be applied in case of expiration or
early termination of the Contract, whereas it will not be applied in the case
when the Contract is effective but JONES is not entitled to have the exclusivity
stated in Section 1.2.
4 QUANTITY
4.1. JONES shall use its commercially reasonable best efforts to purchase a
target quantity of 27.5 metric tons of the Product (hereinafter called the
“Contract Quantity”) from MIFI during the Term of this Contract. The Contract
Quantity shall be calculated by ordered amount as of the expected date of
delivery of the Product to JONES. JONES shall use its commercially reasonable
best efforts to order the Product as follows:
(i) By July 31st, 2008: target quantity 5 metric tons

(ii) By July 31st, 2009: target quantity 9 metric tons

(iii) By July 31st, 2010: target quantity 13.5 metric tons
4.2. Notwithstanding the provisions of Section 4.1 above, for the period from
the effective date of this Contract to July 31st, 2008, JONES shall be obligated
to purchase such target quantity as stated in Section 4.1(i). In the event JONES
does not order such target quantity, JONES shall pay to MIFI ( MIFI shall pay to
MC, and MC shall pay to PFI the corresponding amount) an amount equal to the
difference between the price for five (5) metric tons of the Product,
constituting the target quantity and

 



--------------------------------------------------------------------------------



 



the amount actually ordered by JONES on or before July 31, 2008.
4.3. JONES shall inform MIFI (which shall inform MC, and MC shall inform PFI) of
ordering forecast which shall have no legally binding effect (hereinafter called
the “Forecast”) for each calendar quarter one month prior to such quarter.
4.4. Notwithstanding stipulated hereinabove, none of PFI, MC or MIFI shall have
obligation to supply any Product, unless the IC is established in respect of the
Product; provided, however, that so long as the purchase order provided by JONES
complies with the provisions of this Contract and the terms and conditions
including price and delivery terms are agreed among the parties, the purchase
shall be accepted and become an IC and PFI, MC, and MIFI shall supply the
Product ordered.
5 DELIVERY
PFI shall deliver the Product to MC at a place in Japan to be designated by MC
in each IC for each delivery, and MC shall deliver the Product to MIFI on the
basis of CIF, a port in U.S.A. to be designated by MIFI (as defined in INCOTERMS
2000, as amended) in each IC for each delivery, and MIFI shall deliver the
Product to JONES on the basis of DDP (as defined in INCOTERMS 2000, as amended),
a place in U.S.A. as determined by JONES in each IC for each delivery.
6 TITLE AND RISK
Title to and all risks of loss of or damage to the Product shall pass from PFI
to MC upon MC’s receipt of the Product at the place hereinabove mentioned.
Titles to and all risk of loss of or damage to the Product shall pass from MC to
MIFI and from MIFI to JONES when the risk of loss of the Product passes in
accordance with each relevant delivery term as defined in INCOTERMS 2000, as
amended.
7 PRICE
The price of the Product under the IC between JONES and MIFI, MIFI and MC, MC
and PFI, (hereinafter called the “Price”) shall be discussed and shall be agreed
upon separately by each relevant parties; provided, however, that prior to the
effective date of this Agreement JONES and MIFI shall have agreed in writing
upon pricing for the Product during the Term, which pricing shall be set forth
in Exhibit D to this Agreement and made a part of this Agreement. This Agreement
shall not become valid or enforceable until the terms of Exhibit D have been
agreed upon.
8 PAYMENT
MIFI shall send an invoice for the Product to JONES no later than 10 days after
bill of lading date. So long as MIFI sends the invoice within the 10-day time
period after the bill of lading date, JONES shall pay MIFI for the Product to a
bank account designated by MIFI no later than forty-five (45) days after bill of
lading date. MIFI shall pay MC and MC shall pay PFI for the Product subject to
the terms and conditions to be separately agreed upon between MIFI and MC and MC
and PFI respectively.
9 INSPECTION
9.1. JONES shall make and guarantee that the Final Products contain at least the
amount of the Product mutually agreed upon between PFI and JONES. (See Exhibit C
for details of the amount of

 



--------------------------------------------------------------------------------



 



the Product included in the Final Products.) Notwithstanding the foregoing, if
for any reason beyond JONES’ control it is not lawful or practical to include
the amounts set forth in Exhibit C in any Final Product, the parties agree to
meet and discuss in good faith a new minimum amount for such Final Product.
9.2. PFI shall inspect the quantity and quality of the Product before the
Product passes through PFI’s manufacturing facility gate for delivery to MC.
Upon receipt of the Product, JONES shall analyze the Product, and if the Product
quantity does not conform to JONES’ purchase order or the IC, or if the Product
quality does not conform to the specifications stated in Exhibit A or otherwise
meet the standards set forth in Section 10.1 below or elsewhere in this
Agreement, JONES shall inform MIFI of such deficiency together with Jones’
analytical test details within fourteen (14) days from receipt of the Product.
JONES, MIFI, MC and PFI shall discuss in good faith how to solve the problem,
but without limiting the foregoing, JONES shall have all of the rights provided
under the Uniform Commercial Code as adopted in the State of New York, USA.
JONES shall conduct the Product analysis in accordance with the analytical
method that PFI defines in its product specifications (See Exhibit A),
10 WARRANTIES
10.1 PFI hereby represents and warrants to JONES that:
     10.1. the Product supplied to JONES hereunder shall conform to the
specifications stated in Exhibit A attached hereto;
     10.2 the Product shall be free from material defects, of good and
merchantable quality suitable for human consumption in the manner in which such
Product is normally or reasonable foreseeably consumed;
     10.3 the Product shall comply with all applicable U.S. federal, state, and
local laws and regulations, including, without limitation, those relating to
food standards, food safety, and food labeling as promulgated by the U.S. Food
and Drug Administration;
     10.4 it will use commercially reasonable efforts to furnish, operate, and
maintain in good working condition and suitable appearance adequate equipment,
devices, and facilities for the manufacture, storage, and loading of the
Product;
     10.5 it will reserve sufficient production capacity to meet reasonably
anticipated needs of JONES as determined by the then current Forecast.
UNLESS OTHERWISE EXPRESSLY STIPULATED HEREIN, MIFI, MC AND PFI MAKES NO WARRANTY
OF FITNESS OR SUITABILITY OF THE GOODS FOR ANY PARTICULAR PURPOSE OR SPECIAL
CIRCUMSTANCE.
10.2 MIFI and MC shall not be responsible or liable for any defect of the
Product, except to the extent such defect is caused by the acts or omissions of
MIFI or MC, or their respective, employees, agents, or contractors. PFI shall
indemnify and hold MC and MIFI harmless from any claims, causes of actions,
liabilities, cost or expenses of any nature whatsoever (including, without
limitation attorney’s fees and disbursements) arising from any action by JONES
or any third person due to any defect of the Product.
10.3 PFI shall have no liability for defective Product to the extent that any
such defect is the result of

 



--------------------------------------------------------------------------------



 



the failure of JONES, MIFI or MC to follow the storage conditions printed on the
Product label (for example, “Keep cool and dry place.”).
10.4. PFI hereby represents and warrants that PFI is presently registering the
trademark of “PHARMA GABA” in Japan and in the Territory and shall continue to
be the legal and beneficial owner of the trademark once “PHARMA GABA” is
authorized as the trademark of the Product.
10.5 Either before or after such registration is completed, PFI shall defend,
indemnify and hold harmless, at its own costs, JONES, MIFI and MC from claims,
causes of actions, liabilities, cost or expenses of any nature whatsoever
(including, without limitation attorney’s fees and disbursements) arising from
any action by third parties on grounds of the infringement or alleged
infringement of rights in relation to their use of the trademark in the
Territory.
10.6 MIFI and MC represent and warrant that they will comply with all applicable
export-import laws and regulations of Japan and the U.S.A., and supply
documentation as reasonably requested by JONES. JONES agrees to provide all
reasonable and necessary assistance to MIFI and MC, as requested, to comply with
such laws and regulations.
11 CLAIM
No claim may be raised by JONES against MIFI, MC and/or PFI with regard to the
Product sold and purchased hereunder unless JONES notifies MIFI, MC and PFI of
its claim by registered airmail, e-mail or fax, containing full particulars of
the claim and accompanied by reasonable evidence thereof within sixty (60) days
after the arrival of the Product at the delivery place from MIFI to JONES;
provided, however, that this sentence applies only to first party claims by
JONES based upon defective Product, and shall not apply to third party claims.
With respect to third party claims, each party to this Agreement shall indemnify
and hold harmless the other parties with respect to any and all claims arising
out of or resulting from the negligence or willful misconduct of such party, or
such party’s employees, agents, and contractors, or the breach by such party of
the terms of this Contract; provided, however, that as to MC and MIFI, such
indemnity obligation shall not exceed the amount of insurance proceeds (i.e.,
for each of MC and MIFI, One Million Dollars (US$1,000,000.00) of primary
coverage and Five Million Dollars (US$5,000,000.00) of umbrella coverage). No
party shall be liable to any other party for loss of profit, incidental,
consequential or special damages and/or any indirect damages; provided, however,
that the foregoing limitation shall not apply with respect to third party claims
(but MC and MIFI shall not be liable in an amount that exceeds the amount of
insurance proceeds — i.e., for each of MC and MIFI, One Million Dollars
(US$1,000,000.00) of primary coverage and Five Million Dollars (US$5,000,000.00)
of umbrella coverage) or in the event of willful misconduct or gross negligence
on the part of any party.
12 FORCE MAJEURE
In the event the performance by JONES, MIFI, MC and/or PFI of their obligations
hereunder is prevented by force majeure (as defined herein), directly or
indirectly affecting the activities of JONES, MIFI, MC and/or PFI or any other
person, firm or corporation connected with the sale, manufacture, supply,
shipment or delivery of the Product but beyond each of their respective control,
including, but not limited to, act of God, flood, typhoon, earthquake, tidal
wave, landslide, fire, plague, epidemic,

 



--------------------------------------------------------------------------------



 



quarantine restriction, perils of the sea, war or serious threat of the same,
civil commotion, blockade, arrest or restraint of government, rules or people,
requisition of vessel or aircraft; strike, lockout, sabotage, other labor
dispute; explosion, accident or breakdown, in whole or in part of machinery,
plant, transportation or loading facility; governmental order or regulation;
unavailability of transportation; curtailment, shortage or failure in the supply
of fuel, water, electric current, other public utility, or raw material
including crude oil, petroleum or petroleum products; or any other causes or
circumstances whatsoever beyond the reasonable control of JONES, MIFI, MC and/or
PFI, JONES, MIFI, MC and/or PFI shall not be liable for loss or damage, or
failure or delay in performing its obligations under this Contract and may, at
its option, extend the time of shipment or delivery of the Product or cancel
unconditionally and without liability the unfulfilled portion of this Contract
to the extent so affected. Any party claiming excuse from performance under this
Contract due to a force majeure event shall promptly notify the other parties to
this Contract and describe the nature of such force majeure event, the
anticipated delays or other consequences, and an estimate of the duration of
such delays or other consequences. Additionally, any party claiming excuse from
performance under this Contract shall use its commercially reasonable best
efforts to minimize any delays or other consequences.
13 NOTICE
Any notice or other communication to be given under this Contract and/or any IC
shall be in writing and shall be deemed to have been duly given (a) on the day
of delivery if delivered in person or if delivered by e-mail or facsimile upon
confirmation of receipt, (b) on the second day following the date of dispatch if
delivered by a recognized international express courier service, or (c) on the
tenth day (if international) or third day (if domestic U.S.A.) following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated by
notice given in accordance with this provision by the party receiving such
notice:

             
(a)
  To   :   Pharma Foods International Co., Ltd.
 
  Address   :   1-49 Goryo-Ohara, Nishikyo-Ku, Kyoto 615-8245, Japan
 
  Attention   :   Noriko Iwaki, Executive Managing Director
 
  Facsimile   :   +81-75-394-8610
 
  E-mail   :   iwaki@pharmafoods.co.jp
 
           
(b)
  To   :   Jones Soda Co.
 
  Address   :   234 Ninth Ave N Seattle, WA 98109, USA
 
  Attention   :   Peter van Stolk, President and CEO
 
  Facsimile   :   +1-206-624-6857
 
  E-mail   :   pvs@jonessoda.com
 
           
(c)
  To   :   Mitsubishi Corporation
 
  Address   :   3-1, Marunouchi 2-Chome, Chiyoda-ku, Tokyo 100-8086, Japan

 



--------------------------------------------------------------------------------



 



             
 
  Attention   :   Hiroshi Kojima, Business Manager, Life Science Products Unit
 
  Facsimile   :   +81-3-3210-5219
 
  E-mail   :   hiroshi.kojima@mitsubishicorp.com
 
           
(d)
  To   :   Mitsubishi International Food Ingredients, Inc.
 
  Address   :   5080 Tuttle Crossing Blvd., Suite 400, Dublin, OH 43016, USA
 
  Attention   :   Blair Collins
 
  Facsimile   :   +1-866-245-9095
 
  E-mail   :   bcollins@mitsubishiingredients.com

14 ARBITRATION
Any controversy or claim arising out of or relating to this Contract and any IC,
or the breach thereof shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, (provided,
however, that the parties may agree to use an arbitrator other than an
arbitrator on the American Arbitration Association panel), and judgment upon the
award rendered by the Arbitrator(s) may be entered in any Court having
jurisdiction thereof. Arbitration shall be held in a mutually agreed upon venue
in the U.S.A., but if the parties cannot agree, then the arbitration shall be
held in New York City, New York.
15 GOVERNING LAW
This Contract and any IC shall be governed by and construed and interpreted
under the laws of New York without reference to its principles governing
conflicts of laws.
16 TERMINATION
Without prejudice to any other remedy, either party hereto shall be entitled to
terminate this Contract and/or any IC forthwith by notice to the other three
parties, at any time if any party defaults in performing any of its obligations
hereunder and fails to correct such default within one (1) month after notice of
default or if proceedings in insolvency or bankruptcy or winding up or any other
similar proceedings are instituted by or against any party and such proceedings
are not dismissed within a period of thirty (30) days. In any case, no party may
cause a default on purpose with the intention to terminate this Contract.
17 ASSIGNMENT
No party shall assign, transfer or otherwise dispose of this Contract and/or any
IC or any of its rights, interest or obligations hereunder and/or under any IC
without the prior written consent of the other parties; provided, however, that
in the case of any assignment to an affiliate of a party, or the sale of all or
substantially all of the assets or securities of a party, such consent shall not
be unreasonably withheld, so long as the assignee or transferee is bound by the
same obligations of the assignor or transferor.
18 NON-WAIVER
Except as otherwise specifically provided for in this Contract and/or any IC:



 



--------------------------------------------------------------------------------



 



(a)   No failure or delay on the part of MC, MIFI, JONES, or PFI in exercising
any right or power under this Contract and/or any IC shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder; and   (b)   No waiver of any provision of this
Contract and/or any IC shall be effective unless the same shall be made in
writing and signed by the party against whom such waiver is sought to be
enforced.

19 ENTIRE AGREEMENT
This Contract, together with any and all ICs, constitutes the entire and only
agreement between the parties with respect to the subject matter hereof and
supersedes, cancels and annuls all prior or contemporaneous negotiations or
communications.
20 AMENDMENT
This Contract and any IC can only be modified by a written agreement signed by
the representatives of all parties hereto.
21 PARTIAL INVALIDITY
If any provision of this Contract and/or any IC is or becomes illegal, invalid
or unenforceable in any jurisdiction, that shall not affect:

(a)   The validity or enforceability in that justification of any other
provision of this Contract and any IC; or   (b)   The validity or enforceability
in other jurisdiction of that or any other provision of the Contract and any IC.

22 SECRECY
During the term of this Contract, no party shall, without the other parties’
prior written consent, disclose the existence or contents of this Contract and
any IC (hereinafter called the “Confidential Information”) to third parties,
provided, however, that the existence and contents of this Agreement may be
disclosed as required by applicable securities laws and regulations.
Notwithstanding the foregoing, the Confidential Information shall not include
the information which:

(a)   is or becomes generally available to the public through no act or failure
to act by the receiving party;   (b)   was already in the receiving party’s
possession at the time of its disclosure as shown by the receiving party’s prior
written records;   (c)   is subsequently disclosed to the receiving party on a
non-confidential basis by a third party without violating any obligation of
secrecy relating to the information disclosed; or   (d)   is subsequently
independently developed by an employee or agent of the receiving party who did
not have access to the Confidential Information.

23 MISCELLANEOUS
23.1. JONES, MIFI, MC and PFI shall hold face-to-face meetings twice a year and
make its

 



--------------------------------------------------------------------------------



 



reasonable efforts to maintain smooth communications among themselves. In this
meeting, all the parties shall discuss the probability of achieving the target
quantities and if necessary review the exclusivity rights granted to Jones as
referred to in Section 1.2, for the periods stated in (ii) and (iii) in
Section 4.1,
23.2. JONES shall not, without prior notice to MIFI, MC and PFI and good
consultation among the parties, release or publicize the fact of execution of
this Contract and business relationship with the other parties hereto; provided,
however, that the existence and contents of this Agreement may be disclosed as
required by applicable securities laws and regulations.
24 INSURANCE
Each party shall obtain and maintain commercial general liability
(CGL) insurance, bodily injury and property damage combined, including product
liability and contractual liability, totaling not less than One Million Dollars
(US$1,000,000.00) of primary coverage and not less than Five Million Dollars
(US$5,000,000.00) of umbrella coverage for the Product and the Finished
Products. Upon written request by any party, such insurance policy shall name
the other party as an additional insured and include an endorsement that such
other party shall be provided with at least thirty (30) calendar days prior
written notice of any nonrenewal, cancellation, termination or amendment of such
insurance.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
by their duly authorized representatives in quadruplicate, each quadruplicate to
be considered an original and each party to retain one quadruplicate, as of the
day and year first above written.

     
Pharma Foods International Co., Ltd.
   
Executive Managing Director
     
/s/ Noriko Iwaki
 
   
 
   
Jones Soda Co.
   
President & CEO
     
/s/ Peter Von Stolk
 
   
 
   
Mitsubishi International Food Ingredients, Inc.
   
President & CEO
     
/s/ Dai Soejima
 
   
 
   
Mitsubishi Corporation
   
General Manager
     
/s/ Nobuhiro Shirasu
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A  SPECIFICATION
22-Mar-07

     
 
  Pharma Foods International Co., Ltd
 
  1-49 Goryo-Ohara, Nishilcyo-kn,
 
  Kyoto 615-8245, Japan
 
  Phone: +81-75-394-8605
 
  FAX  : +81-75-394-8889

SPECIFICATION
Commodity: PHARMA GABA
Shelf Life   : 2 years

              Specification   methods
 
       
Appearance
  white to light yellow powder   Visual appearance
 
       
GABA
  more than 80%   Amino acid analysis with HPLC
 
       
Moisture
  less than 5%   Hearted-air drying at normal
pressure method
(105°C, 5hrs)
 
       
Ash
  less than 15%   550-600°C, 5hrs (Dry ash method)
 
       
Arsenic
  less than 2µg/g   DDTC-Ag luminocity absorbance
(Method 3, Apparatus A)
 
       
Heavy Metals
  less than 10µg/g   Sodium sulfide colorimetry
(Method 2)
 
       
Total Aerobic Counts
  less than 1000 CFU/g   Methods established by Japan’s Specification and
Standards for Food Additives (Edited by Japan Food Additives Assosiation, Total
Viable Aerobic Count)
 
       
Yeast and Mold
  less than 300 CFU/g   Methods established by Japan’s Specification and
Standards for Food Additives (Edited by Japan Food Additives Assosiation, Pour
Plate Method)
 
       
Coliform / E. coli
  negative   Methods established by Japan’s Specification and Standards for Food
Additives (Edited by Japan Food Additives Assosiation)

   Technical Development Dept.   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FINAL PRODUCTS
Energy Sport and Isotonic Drinks

      Code of Federal Regulations  
Product Category
11631000
  High Calorie beverage, canned
92553000
  Fruit-flavored thirst quencher beverage, low calorie
92560000
  Fruit-flavored thirst quencher beverage,
92570100
  Fluid replacement, electrolyte
92570500
  Fluid replacement, 5% glucose in water
92650000
  Red Bull Energy Drink
92651000
  Energy drink

A GRAS determination has not been made for the following Final Products, but
they are part of the exclusive license granted to JONES:
Beverages, Nonalcoholic; Carbonated,
Beverages, Nonalcoholic; Noncarbonated,
Bottled and canned soft drinks,
Iced Tea & Fruit Drinks, Bottled & Canned,
Fruit Drinks, Less Than 100% Juice, Canned
Lemonade, Bottled & Canned,
Tea, Iced, Bottled & Canned
Carbonated, Canned & Bottled
Soft Drinks, Canned & Bottled
Flavoring extracts & syrups
Fruit Juices, Concentrated, For Fountain Use,
Fruits, Crushed, For Fountain Use,
Cider,
Coffee.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
12oz Carbonated Drink: 200 mg of Product (160 mg of pure GABA)

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PRICE of Product : US$375/kg

 